

Executive Employment Agreement
 
This Executive Employment Agreement (the “Agreement”) is effective as of August
30, 2008, by and between Micromet, Inc. (hereinafter the “Company”) and Barclay
Phillips (hereinafter “Executive”).
 
Whereas, the Company desires to employ Executive to provide personal services to
the Company, and wishes to provide Executive with certain compensation and
benefits in return for his services; and
 
Whereas, Executive wishes to be employed by the Company and provide personal
services to the Company in return for certain compensation and benefits;
 
Now, therefore, in consideration of the mutual promises and covenants contained
herein, the parties hereto agree as follows:
 
1.
Employment by the Company

 
1.1 Position. Subject to terms set forth herein, the Company agrees to employ
Executive in the position of Senior Vice President and Chief Financial Officer,
and Executive hereby accepts such employment. During his employment with the
Company, Executive will devote his best efforts and substantially all of his
time and attention to the business of the Company, except as provided in Section
4 and Exhibit E below and for vacation periods and reasonable periods of illness
or other incapacities in accordance with the Company’s general employment
policies.
 
1.2 Duties. Executive will serve in an executive capacity performing such duties
as are normally associated with his then current position and such duties as are
assigned to him from time to time, subject to the oversight and direction of the
Chief Executive Officer and the Company’s Board of Directors (the “Board”) or a
Committee thereof. Upon termination of this Agreement pursuant to Section 6,
Executive agrees to resign from all functions which he exercised or assumed on
the basis of or in connection with Executive’s employment by the Company,
including as a director or officer of the Company or its subsidiaries, subject
to any applicable legal requirements regarding such resignation.
 
1.3 Location. Executive’s primary office location will be at the Company’s US
corporate offices, currently in Bethesda, MD. The Company reserves the right to
reasonably require Executive to perform his duties at places other than at his
primary office location from time to time, and to require reasonable business
travel. In order to facilitate Executive’s relocation from his current domicile
to the Bethesda area, the Company will make available to Executive the
relocation benefits set forth in Exhibit D.
 
1.4 Term. The term of this Agreement will commence on August 30, 2008 (the
“Start Date”), and will continue until terminated by Executive or the Company in
accordance with Section 6.
 
 
 

--------------------------------------------------------------------------------

 
 
1.5 Policies and Procedures. The employment relationship between the parties
will also be subject to the Company’s personnel policies and procedures as they
may be interpreted, adopted, revised or deleted from time to time in the
Company’s sole discretion. If the terms of this Agreement differ from or are in
conflict with the Company’s personnel policies or procedures, this Agreement
will control.
 
2.
Compensation

 
2.1 Base Salary. For services rendered hereunder by Executive pursuant to this
Agreement, Executive will receive an annualized base salary of three hundred
thousand US dollars (US$300,000) as may be increased from time to time by the
Compensation Committee of the Board at its discretion (the “Base Salary”),
payable in accordance with the Company’s regular payroll schedule (but not less
frequently than monthly), less any payroll withholding and deductions in
accordance with applicable law and the Company’s general employment policies or
practices.
 
2.2 Bonus. Executive will participate in the Company’s Management Incentive
Compensation Plan (the “MICP”) adopted by the Company from time to time or in
such other bonus plan as the Board may approve for the senior executive officers
of the Company. Except as otherwise provided in this Agreement, Executive’s
participation in and benefits under any such plan will be on the terms and
subject to the conditions specified in the governing document of the particular
plan. 
 
2.3 Standard Company Benefits. 
 
(a) The Executive will be eligible to participate on the same basis as similarly
situated employees in the Company’s benefit plans in effect from time to time
during his employment. All matters of eligibility for coverage or benefits under
any benefit plan will be determined in accordance with the provisions of such
plan. The Company reserves the right to change, alter, or terminate any benefit
plan in its sole discretion.  Until such time as Executive is eligible to
participate in the Company’s health insurance plan, the Company will reimburse
Executive his payments for a continuation of his current health insurance
pursuant to COBRA or any applicable state continuation coverage laws.
 
(b) Executive is entitled to annual paid time off (“PTO”) in accordance with the
Company’s standard policies and as otherwise provided for senior executive
officers, but in no event less than twenty (20) working days. Working days are
all calendar days with the exception of Saturdays, Sundays and the designated
Company holidays. Executive will coordinate the periods of PTO reasonably in
advance with the other executive officers of the Company, and the timing of such
PTO will be subject to the prior approval of the Chief Executive Officer.
 
2.4 Insurance. The Company will reimburse Executive for the cost of his AD&D and
life insurance in place as of the date of this Agreement, or corresponding
insurance coverage by different insurers at comparable or lesser cost. In
addition, the Company will have the right to take out life, health, accident,
“key-man” or other insurance covering Executive, in the name of the Company and
at the Company’s expense and for the Company’s benefit, in any amount deemed
appropriate by the Company. Executive will assist the Company in obtaining such
insurance, including, without limitation, submitting to any required
examinations and providing information and data required by insurance companies.
 
 
2

--------------------------------------------------------------------------------

 
 
2.5 Business Expenses. The Company will reimburse Executive for reasonable
Company-related travel, entertainment, professional licensing, continuing
education and other expenses reasonably incurred by Executive on behalf of the
Company pursuant to the Company’s expense reimbursement policy for its
employees.
 
2.6 Equity Compensation.
 
(a) Initial Stock Option. Subject to approval by the Board of Directors of the
Company, on the first day of the month following the Start Date (the “Grant
Date”), Executive will be granted an option to purchase 300,000 shares of Common
Stock of the Company (the “Initial Stock Option”). The Initial Stock Option will
have an exercise price equal to the fair market value of the Company’s Common
Stock on the date preceding the Grant Date. The Initial Stock Option will be
granted as an incentive stock option to the maximum extent permitted by law, and
otherwise will be a non-qualified stock option. The Initial Stock Option will be
subject to the Micromet, Inc. Amended and Restated 2003 Equity Incentive Award
Plan (the “Plan”) and the Company’s standard form of stock option agreement,
which Executive will be required to execute as a condition to this grant. The
Initial Stock Option will vest over a four-year period, with 25% of the shares
subject to the Initial Stock Option vesting on the 12 month anniversary date of
the date of this Agreement, and 1/48 of the shares subject to the Initial Stock
Option vesting on a monthly basis thereafter.
 
(b) Participation in Future Grants. In addition to the Initial Stock Option,
Executive will be eligible to participate in any equity or other employee
benefit plan that is generally available to senior executive officers of the
Company. Except as otherwise provided in this Agreement, Executive’s
participation in and benefits under any such plans will be on the terms and
subject to the conditions specified in the governing document of the particular
plan.
 
(c) Acceleration of Vesting. The provisions concerning vesting pursuant to
clauses (i), (ii) and (iii) below will be cumulative, and are hereby deemed to
be a part of all stock options, including the Initial Stock Option, restricted
stock and such other awards granted pursuant to the Company’s stock option and
equity incentive award plans or agreements and any shares of stock issued upon
exercise thereof, (each a “Stock Award”) and to supersede any less favorable
provision in any agreement or plan regarding such Stock Award.
 
(i) If Executive’s employment is terminated by the Company without Cause, by
Executive for Good Reason, or as a result of Executive’s death or Disability
(all as defined in Section 6 below), Executive’s outstanding unvested Stock
Awards that would have vested over the twelve (12) month period following the
date of termination had Executive remained continuously employed by the Company
during such period, will be automatically vested and exercisable on the date of
termination. For purposes of this Section 6.2(c), the definition of Cause, Good
Reason and Disability in Section 6 of this Agreement supersedes any such
definitions in the Plan.
 
(ii) On the effective date of a Change of Control (as defined in the Plan),
fifty percent (50%) of Executive’s outstanding unvested Stock Awards will be
automatically vested and exercisable. The portion of any outstanding Stock Award
that remains unvested after the application of the accelerated vesting under
this Section will continue to vest on the same schedule, but the number of
shares vesting on each installment will be reduced on a pro rata basis to take
into account the accelerated vesting herein. 
 
 
3

--------------------------------------------------------------------------------

 
 
(iii) If this Agreement is terminated by the Company without Cause or by
Executive for Good Reason within six (6) months prior to or twenty-four (24)
months following a Change of Control, all of Executive’s outstanding unvested
Stock Awards will be automatically vested and exercisable on the later of the
date of termination or the Change of Control. Such Stock Awards will be fully
vested and exercisable at the exercise price of the previously terminated Stock
Awards, provided that Executive agrees to exercise such Stock Awards within the
then current calendar year. If any such unvested Stock Awards have been
terminated, the Company will make a cash payment to the Executive equal to the
economic value of the terminated Stock Award to Executive at the time of the
Change of Control (calculated for stock options as the difference between the
exercise price of the option and the fair market value of the shares underlying
the option at the time of the Change of Control, and for stock awards as the
fair market value of the shares at the time of the Change of Control).
 
3.
D&O Insurance and Indemnification

 
3.1 D&O Insurance. The Company will obtain and maintain at the Company’s expense
during the term of this Agreement and for six (6) years thereafter liability
insurance for the directors and officers of the Company (D&O insurance) in the
amount of at least US$ 10 million for any acts or omissions of Executive covered
by the applicable insurance policy.
 
3.2 Indemnification. The Company and Executive will enter into a separate
indemnification agreement, and the Company will indemnify Executive in
accordance with the terms of such agreement.
 
4.
Outside Activities During Employment

 
4.1 Exclusive Employment. Except pursuant to a consulting agreement with Vector
Fund Management, which is subject to the approval of the Board, Executive will
not to engage in any business activity which, in the reasonable judgment of the
Chief Executive Officer, is likely to interfere with Executive’s ability to
discharge his duties and responsibilities to the Company. Executive may engage
in civic and not-for-profit activities, and participate in industry associations
so long as such activities do not materially interfere with the performance of
his duties hereunder. Executive agrees that he will not join any boards, other
than community and civic boards and boards of industry associations which do not
interfere with his duties to the Company, without the prior approval of
the Board. 
 
4.2 No Adverse Interests. Except as permitted by Section 4.3, Executive agrees
not to acquire, assume or participate in, directly or indirectly, any position,
investment or interest known by him to be adverse or antagonistic to the
Company, its business or prospects, financial or otherwise, or engage in any
business that creates a conflict of interest with his duties of loyalty to the
Company.
 
 
4

--------------------------------------------------------------------------------

 
 
4.3 Non-Competition during Term of Agreement. During the term of this Agreement,
except on behalf of the Company or as expressly authorized by the Board,
Executive will not directly or indirectly, whether as an officer, director,
stockholder, partner, proprietor, associate, representative, consultant, or in
any capacity whatsoever engage in, become financially interested in, be employed
by or have any business connection with any other person, corporation, firm,
partnership or other entity whatsoever which were known by him to compete
directly with the Company, throughout the world, in any line of business engaged
in (or planned to be engaged in) by the Company; provided, however, that
anything above to the contrary notwithstanding, he or his immediate family may
own, as a passive investor, securities of any competitor corporation, so long as
his direct holdings in any one such corporation will not in the aggregate
constitute more than one percent (1%) of the voting stock of such corporation. 
 
5.
Proprietary Information Obligations

 
As a condition of employment, Executive agrees to execute and abide by the
Proprietary Information and Inventions Agreement attached hereto as Exhibit A,
which may be amended by the parties from time to time without regard to this
Agreement. The Proprietary Information and Inventions Agreement contains
provisions that are intended by the parties to survive and that do survive
termination or expiration of this Agreement.
 
6.
Termination Of Employment

 
The parties acknowledge that Executive’s employment with the Company is
terminable at will. The provisions of in this Section governing the amount of
compensation, if any, to be provided to Executive upon termination of employment
do not alter this at will status.
 
6.1 Termination by the Company for Cause
 
(a) The Company may terminate this Agreement at any time for Cause by written
notice to Executive effective upon receipt. “Cause” means that the Board of
Directors has determined in good faith that Executive has engaged in any of the
following: (i) a material breach of this Agreement or any other written
agreement between Executive and the Company; (ii) gross negligence or gross
misconduct in the performance of his duties; (iii) the commission of any act or
omission constituting dishonesty or fraud that is injurious to the Company or
any successor or affiliate thereof; (iv) any conviction of, or plea of “guilty’
or “no contest” to, a felony; (v) conduct by Executive which demonstrates gross
unfitness to serve; (vi) failure to attempt in good faith to implement a clear,
reasonable and legal directive of the Company’s Chief Executive Officer, the
Board or any Board committee; (vii) persistent and severe unsatisfactory
performance of job duties; or (viii) breach of a fiduciary duty.
 
(b) If the Company terminates this Agreement for Cause, the Company will pay
Executive (i) the Base Salary due Executive through the date of termination, and
(ii) for any accrued PTO not taken at the time of termination. Executive will
not be entitled to receive any Severance Benefits (as defined in Section 6.2
below), unpaid bonuses or other compensation, except as set forth in Section
6.1(c) below.
 
(c) If the Company terminates this Agreement for Cause solely on the basis of
Section 6.1(a)(vii) above, provided that Executive executes and does not revoke
a Release as provided in Section 7 and complies with Section 6.7(b), the Company
will pay Executive, in lieu of any other severance benefits, an amount equal to
three (3) months of Executive’s Base Salary on the date of termination. The
payment due pursuant to this Section 6.1(c) will be payable as a lump sum
payment no later than the first business day following the date on which
Executive’s right to revoke any waiver and release of legal claims has expired.
In addition, Executive’s outstanding unvested Stock Awards that would have
vested over the three (3) month period following the date of termination had
Executive remained continuously employed by the Company during such period, will
be automatically vested and exercisable on the date of termination.
 
 
5

--------------------------------------------------------------------------------

 
 
6.2 Termination by the Company without Cause.
 
(a) The Company may terminate this Agreement at any time without Cause by
written notice to Executive effective upon receipt or on a later termination
date agreed with Executive.
 
(b) If the Company terminates Executive’s employment without Cause, the Company
will pay Executive (i) the Base Salary due Executive through the date of
termination, (ii) for any accrued PTO not taken at the time of termination, and
(iii) any other amounts to which Executive is entitled at the time of
termination under any bonus or compensation plan or practice of the Company;
provided, however, that any bonus payments under the MICP will be governed by
Section 6.2(c)(ii) below and not this Section.
 
(c) In addition, and provided that Executive executes and does not revoke a
Release as provided in Section 7 and complies with Section 6.7(b), the Company
will pay or grant Executive, in lieu of any other severance benefits or any
other compensation, the benefits set forth in this subsection (c) below
(“Severance Benefits”); provided, however, that if the Company has established
any compensation plan or severance benefit that is more favorable to Executive
than any of the Severance Benefits, the Company will pay to Executive such more
favorable benefit in lieu of the corresponding Severance Benefit set forth
below:
 
(i) An amount equal to the Base Salary for a period of twelve (12) months from
the date of termination, less any payroll withholding and deductions due on such
salary in accordance with applicable law, payable as a lump sum payment no later
than the first business day following the date on which Executive’s right to
revoke any waiver and release of legal claims has expired;
 
(ii) If, at the time of termination of this Agreement, the Company has not yet
paid to the Executive a bonus under the MICP for the year preceding the year in
which this Agreement is terminated, the Executive will be eligible for such
bonus on the same basis as other executive level employees, and if other
executive level employees receive a bonus under the MICP for the preceding year,
the Company will pay Executive the bonus pursuant to the MICP; provided,
however, that the percentage of the Company’s achievement of corporate goals
which is used in the calculation of a portion of such bonus, will be the same as
the percentage established by the compensation committee of the Board for other
executive level employees; and provided further that the percentage of
Executive’s achievement of his personal goals for the preceding year, which is
used in the calculation of a portion of such bonus, will not be less than the
average of the percentages achieved in the preceding three (3) years.
 
 
6

--------------------------------------------------------------------------------

 
 
(iii) A Bonus for the year in which this Agreement is terminated prorated for
the period during such year Executive was employed prior to the date of
termination (or the full amount of the Bonus if Executive’s employment is
terminated within six (6) months prior to or twelve (12) months following a
Change of Control), payable as a lump sum payment no later than the first
business day following the date on which Executive’s right to revoke any waiver
and release of legal claims has expired; “Bonus” means the average of the
bonuses awarded to Executive for each of the three (3) fiscal years prior to the
date of termination, or such lesser number of years as may be applicable if
Executive has not been employed for three (3) full years on the date of
termination. For purposes of determining Executive’s Bonus, to the extent
Executive received no bonus in a year in which other executives received
bonuses, such year will still be taken into account (using zero (0) as the
applicable bonus) in determining Executive’s Bonus, but if Executive did not
receive a bonus for a year in which no executive received a bonus, such year
will not be taken into account and if any portion of the bonuses awarded to
Executive consisted of securities or other property, the fair market value
thereof will be determined in good faith by the Board;
 
(iv) Acceleration of vesting of Stock Awards pursuant to the applicable
subsection of Section 2.6(c);
 
(v) During the period beginning on the first business day following the date on
which Executive’s right to revoke any waiver and release of legal claims has
expired and ending on the earlier of the date (1) which is twelve (12) months
following the date of termination or (2) on which Executive has accepted a full
time position, executive-level outplacement services at the Company’s expense,
not to exceed US$15,000, by a firm selected by Executive from a list compiled by
the Company;
 
(vi) Provided the Executive is participating the Company’s health insurance plan
on the termination date, for the period beginning on the date of termination and
ending on the date which is twelve (12) full months following the date of
termination (or, if earlier, the date on which the applicable continuation
period under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) or applicable state continuation coverage law expires),
reimburse Executive (1) for the costs associated with continuation coverage
pursuant to COBRA or applicable state continuation coverage laws, for Executive
and his eligible dependents who were covered under the Company’s health
insurance plans as of the date of the termination of this Agreement (provided
that Executive will be solely responsible for all matters relating to his
continuation of coverage pursuant to COBRA or any corresponding state law,
including, without limitation, his election of such coverage and his timely
payment of premiums), or (2) if Executive is participating the Company’s health
insurance plans on the termination date and is not eligible for continuation
coverage pursuant to either COBRA or any corresponding state law, for the
premiums for conversion coverage if available, otherwise for the premiums of any
health insurance with coverage comparable to that under the Company’s health
insurance plans for Executive and his eligible dependents who were covered under
the Company’s health insurance plans as of the date of the termination of this
Agreement in either case up to a maximum of 2 times the premium paid by the
Company on the Executive’s behalf under the Company’s plan; and
 
(vii) For the period beginning on the date of termination and ending on the date
which is twelve (12) full months following the date of termination, pay to
Executive the amount of any life insurance premiums it was paying prior to the
date of the termination of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
(d) The Company will have the right to withhold further payments of unpaid
Severance Benefits upon its notice to Executive of the Board’s good faith
reasonable belief, and the basis for the reasonable belief, that Executive has
breached any of his post-termination obligations to the Company under applicable
laws and as defined in this Agreement and the PIIA.
 
6.3 Termination by Executive for Good Reason.
 
(a) If Executive has not previously received a notice of termination from the
Company, Executive may terminate this Agreement at any time for Good Reason by
written notice to the Company as provided below.“Good Reason” means: (i) any
material diminution of Executive’s authority, duties or responsibilities; (ii)
any reduction by the Company in Executive’s Base Salary; (iii) a relocation of
Executive’s place of employment to a location in excess of 50 miles from the
Company’s current offices in Bethesda, MD; (iv) any material breach of this
Agreement by the Company; (v) any failure to pay Executive the earned bonus for
any period under the MICP or any other bonus or incentive plan adopted by the
Company, if a majority of other officers of the Company or any successor or
affiliate have been paid bonuses for such period under such plan, which, for
purposes of this provision, will be a material breach of this Agreement; or (vi)
any failure by the Company to obtain the assumption of this Agreement by any
successor or assign of the Company which, for purposes of this provision, will
be a material breach of this Agreement. Notwithstanding the foregoing, any
actions taken by the Company to accommodate a disability of Executive or
pursuant to the Family and Medical Leave Act or an applicable state leave law
will not be a Good Reason for purposes of this Agreement; provided, however,
that it will only be deemed Good Reason if (i) the Company is given written
notice from Executive within ninety (90) days following the first occurrence of
a condition that Executive considers to constitute Good Reason describing the
condition and the Company fails to remedy such condition within thirty (30) days
following such written notice, and (ii) Executive resigns from employment
effective on a date that is within ninety (90) days following the end of the
period within which the Company was entitled to remedy the condition
constituting Good Reason but failed to do so.
 
(b) If Executive terminates this Agreement for Good Reason, the Company will pay
Executive (i) the Base Salary due Executive through the date of termination,
(ii) for any accrued PTO not taken at the time of the receipt of the notice of
termination, and (iii) any other amounts to which Executive is entitled at the
time of termination under any bonus or compensation plan or practice of the
Company provided, however, that any bonus payments under the MICP will be
governed by Section 6.2(c)(ii) and not this Section.
 
(c) In addition, provided that Executive executes and does not revoke a Release
as provided in Section 7 and complies with Section 6.7(b), the Company will pay
or grant Executive, in lieu of any other severance benefits or any other
compensation, the Severance Benefits set forth in Section 6.2(c).
 
(d) The Company will have the right to withhold further payments of unpaid
Severance Benefits upon its notice to Executive of the Board’s good faith
reasonable belief, and the basis for the reasonable belief, that Executive has
breached any of his post-termination obligations to the Company under applicable
laws and as defined in this Agreement and the PIIA.
 
 
8

--------------------------------------------------------------------------------

 
 
6.4 Termination by Executive Without Good Reason.
 
(a) Executive may terminate this Agreement at any time without Good Reason
effective thirty (30) days after written notice to the Company or on such other
termination date agreed with the Company.
 
(b) If Executive terminates this Agreement without Good Reason, the Company will
pay Executive (i) the Base Salary due Executive through the date of termination,
(ii) for any accrued PTO not taken at the time of the receipt of the notice of
termination, and (iii) any other amounts to which Executive is entitled under
any bonus or compensation plan or practice of the Company at the time of
termination. Executive will not be entitled to receive any Severance Benefits.
 
6.5 Termination for Death.
 
(a) This Agreement will terminate immediately upon Executive’s death.
 
(b) Upon termination of this Agreement due to Executive’s death, the Company
will pay to any beneficiaries designated by Executive in writing in Exhibit C,
or in the absence of such designation, to Executive’s estate, (each a “Death
Benefits Recipient”) (i) the Base Salary due Executive through the date of
termination, (ii) for any accrued PTO not taken by the Executive at the time of
termination, and (iii) any other amounts to which Executive was entitled at the
time of termination under any bonus or compensation plan or practice of the
Company, provided, however, that any bonus payments under the MICP will be
governed by Section 6.2(c)(ii) and not this Section;
 
(c) In addition, the Company will pay the Death Benefits Recipient(s), in lieu
of any other severance benefits or any other compensation, the Severance
Benefits set forth in Section 6.2(c)(i) - (iv); provided that if the Company
provides the Executive with life insurance coverage which is at least two (2)
times the Executive’s Base Salary, then the payment of such life insurance to
the beneficiaries designated in the insurance policy will replace the Company’s
obligation to pay the Death Benefits Recipient(s) the Severance Benefits set
forth in Section 6.2(c)(i) – (iii).
 
(d) In addition, provided the Executive’s dependents are participating the
Company’s health insurance plan at the time of his death, for the period
beginning on the date of death and ending on the date which is twelve (12) full
months following the date of death (or, if earlier, the date on which the
applicable continuation period under COBRA or applicable state coverage
continuation coverage laws expires), the Company will reimburse Executive’s
eligible dependents (1) for the costs associated with continuation coverage for
such eligible dependents pursuant to COBRA or any corresponding state law)
(provided that Executive’s dependents will be solely responsible for all matters
relating to such continuation of coverage pursuant to COBRA or any corresponding
state law, including, without limitation, election of such coverage and the
timely payment of premiums), or (2) if Executive’s dependents are participating
the Company’s health insurance plans on the termination date and are not
eligible for continuation coverage pursuant to either COBRA or any corresponding
state law, for the premiums for conversion coverage if available, otherwise for
the premiums of any health insurance with coverage comparable to that under the
Company’s health insurance plans for Executive and his eligible dependents who
were covered under the Company’s health insurance plans as of the date of the
termination of this Agreement in either case up to a maximum of 2 times the
premium paid by the Company on the Executive’s behalf under the Company’s plan ;
and
 
 
9

--------------------------------------------------------------------------------

 
 
(e) Executive may change any beneficiary designated in Exhibit C by written
notice to the Company.
 
6.6 Termination for Disability.
 
(a) The Company may terminate this Agreement for Executive’s Disability by
written notice to Executive effective upon receipt or per a termination date
agreed with Executive. “Disability” will be deemed to have occurred if Executive
was physically or mentally incapacitated or disabled or otherwise unable fully
to discharge his duties hereunder for (i) a period in excess of ninety (90)
consecutive days, or (ii) a period in excess of one hundred twenty (120) days in
the aggregate in any consecutive one hundred eighty (180) day period.  This
definition will be interpreted and applied consistent with the Americans with
Disabilities Act, the Family and Medical Leave Act and other applicable law. The
existence of Executive’s Disability will be determined by the Company on the
advice of a physician chosen by the Company and either the Executive or, in the
event of mental disability, Executive’s Death Benefits Recipients. The Company
reserves the right to have Executive examined by such physician at the Company’s
expense.
 
(b) If the Company terminates this Agreement for Executive’s Disability, the
Company will pay Executive (i) the Base Salary due Executive through the date of
termination, (ii) for any accrued PTO not taken at the time of termination, and
(iii) any other amounts to which Executive is entitled at the time of
termination under any bonus or compensation plan or practice of the Company
provided, however, that any bonus payments under the MICP will be governed by
Section 6.2(c)(ii) and not this Section.
 
(c) In addition, provided that Executive executes and does not revoke a Release
as provided in Section 7 and complies with Section 6.7(b), the Company will pay
or grant Executive, in lieu of any other severance benefits or any other
compensation, the Severance Benefits set forth in Section 6.2(c) (i)-(iv), (vi)
and (vii); provided that if the Company provides the Executive with long term
disability insurance coverage at not less than 80% of his Base Salary with
eligibility for coverage to the age of 65, then the payment pursuant to such
insurance will replace the Company’s obligation to pay the Severance Benefits
set forth in Section 6.1(c)(i) – (iii). At Executive’s election he may pay the
premium for this long term disability coverage.
 
(d) The Company will have the right to withhold further payments of unpaid
Severance Benefits upon its notice to Executive of the Board’s good faith
reasonable belief, and the basis for the reasonable belief, that Executive has
breached any of his post-termination obligations to the Company under applicable
laws and as defined in this Agreement and the PIIA.
 
 
10

--------------------------------------------------------------------------------

 
 
6.7 Cooperation Obligations.
 
(a) Transition Activities. After delivery or receipt by Executive of any notice
of termination, and for a reasonable period following any termination of this
Agreement (to include any period for which Executive has been provided Base
Salary as a severance benefit), Executive will fully cooperate with the Company
in all matters relating to the winding up of Executive’s pending work and the
orderly transfer of any such pending work to such other employees as may be
designated by the Company. 
 
(b) Return of the Company’s Property. If the Company has delivered or received a
notice of termination of this Agreement, the Company will have the right, at its
option, to require Executive to vacate his offices and to cease all activities
on the Company’s behalf prior to the effective date of termination. Upon the
termination of this Agreement, as a condition to Executive’s receipt of any
post-termination benefits described in this Agreement, Executive will
immediately surrender to the Company all lists, books and records of, or in
connection with, the Company’s business, and all other tangible and intangible
property belonging to the Company, it being distinctly understood that all such
lists, books and records, and other property, are the property of the Company.
Executive will deliver to the Company a signed statement certifying compliance
with this Section 6.7 prior to the receipt of any post-termination benefits
described in this Agreement
 
(c) Litigation. After the termination of this Agreement, Executive will
cooperate with the Company in responding to the reasonable requests of the
Company’s Chairman of the Board, CEO or General Counsel, in connection with any
and all existing or future litigation, arbitrations, mediations or
investigations brought by or against the Company, or its or their respective
affiliates, agents, officers, directors or employees, whether administrative,
civil or criminal in nature, in which the Company reasonably deems Executive’s
cooperation necessary or desirable. In such matters, Executive agrees to provide
the Company with reasonable advice, assistance and information, including
offering and explaining evidence, providing sworn statements, and participating
in discovery and trial preparation and testimony. Executive also agrees to
promptly send the Company copies of all correspondence (for example, but not
limited to, subpoenas) received by Executive in connection with any such legal
proceedings, unless Executive is expressly prohibited by law from so doing.
 
(d) Expenses and Fees. The Company will reimburse Executive for reasonable
out-of-pocket expenses incurred by Executive as a result of his cooperation with
the obligations described in this Section 6.7, within thirty (30) days of the
presentation of appropriate documentation thereof, in accordance with the
Company’s standard reimbursement policies and procedures. Except as provided in
the preceding sentence, Executive will not be entitled to any compensation for
activities performed pursuant to this Section 6.7 during the period for which
Executive has been provided Base Salary as a severance benefit. Thereafter, the
Company will pay Executive a compensation for activities performed pursuant to
this Section 6.7 based on an hourly rate of 160th of Executive’s monthly Base
Salary immediately preceding the termination of employment (the “Fees”). In
performing obligations under this Section 6.7 following termination of this
Agreement, Executive agrees and acknowledges that he will be serving as an
independent contractor, not as a Company employee, and he will be entirely
responsible for the payment of all income taxes and any other taxes due and
owing as a result of the payment of Fees, will not be eligible to participate in
any Company benefit plans while performing such services.
 
 
11

--------------------------------------------------------------------------------

 
 
7.
Release

 
As a condition precedent to receipt of any Severance Benefits, Executive will
provide the Company with an executed and effective general release substantially
in the form attached hereto as Exhibit B (the “Release”), or a release in such
other form as the parties may agree upon at the time.
 
8.
Non-Competition

 
Executive will not, for a period of twelve (12) months from the termination of
this Agreement, for Executive’s own account, or as owner, manager, officer,
shareholder, consultant, director, representative or employee of a company,
participate in the research or development of (i) antibodies against the EpCAM
target molecule, or (ii) BiTE antibodies or active agents which trigger the same
mechanism as BiTE antibodies (collectively, the “Non-Compete Field”). The Board
may, in its discretion, reduce the scope of the Non-Compete Field.
 
9.
Non-Solicitation

 
While employed by the Company, and for a period of six (6) months from the
termination of this Agreement, Executive will not interfere with the business of
the Company by (a) soliciting, attempting to solicit, inducing, or otherwise
causing any employee of the Company to terminate employment in order to become
an employee, consultant or independent contractor to or for any other person or
entity; or (b) directly or indirectly causing any third party that provides
services to the Company to terminate, diminish, or materially alter in a manner
harmful to the Company its relationship with the Company.
 
10.
General Provisions

 
10.1 Notices. Any notices provided hereunder must be in writing and will be
deemed effective upon the earlier of personal delivery or receipt if delivered
by mail or courier service, to the Company at its primary office location and to
Executive at his address as listed on the Company payroll or Executive’s then
current place of abode.
 
10.2 Confidentiality. Unless publicly disclosed by the Company, Executive will
hold the provisions of this Agreement in strictest confidence and will not
publicize or disclose this Agreement in any manner whatsoever; provided,
however, that Executive may disclose this Agreement: (a) to Executive’s
immediate family; (b) in confidence to his attorneys, accountants, auditors, tax
preparers, and financial advisors; (c) insofar as such disclosure may be
necessary to enforce its terms or as otherwise permitted or required by law. In
particular, and without limitation, Executive agrees not to disclose the terms
of this Agreement to any current or former employee of the Company.
 
10.3 Reasonableness of Restrictions. Executive acknowledges and agrees that (a)
he has read this Agreement in its entirety and understands it, (b) the
limitations imposed in this Agreement do not prevent him from earning a living
or pursuing his career following the termination of this Agreement, and (c) the
restrictions contained in this Agreement are reasonable, proper, and
necessitated by the Company’s legitimate business interests. Executive
represents and agrees that he is entering into this Agreement freely and with
knowledge of its contents with the intent to be bound by the Agreement and the
restrictions contained in it.
 
 
12

--------------------------------------------------------------------------------

 
 
10.4 Arbitration and Remedies. The parties recognize that litigation in federal
or state courts or before federal or state administrative agencies of disputes
arising out of Executive’s employment with the Company or out of this Agreement,
or Executive’s termination of employment or termination of this Agreement, may
not be in the best interests of either Executive or the Company, and may result
in unnecessary costs, delays, complexities, and uncertainty. The parties agree
that any dispute between the parties arising out of or relating to the
negotiation, execution, performance or termination of this Agreement or
Executive’s employment, including, but not limited to, any claim arising out of
this Agreement, claims under Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, the Age Discrimination in Employment Act
of 1967, the Americans with Disabilities Act of 1990, Section 1981 of the Civil
Rights Act of 1966, as amended, the Family Medical Leave Act, Executive
Retirement Income Security Act, and any similar federal, state or local law,
statute, regulation, or any common law doctrine, whether that dispute arises
during or after employment, but excluding claims under or relating to Section
4.3, 6.7(b), 8 or 9 of this Agreement or relating to any separate agreements
between the parties (including the Proprietary Information and Inventions
Agreement) which do not specify arbitration as the exclusive remedy and which
may be pursued in any court of applicable jurisdiction (such claims, the
“Excluded Claims”), will be settled by binding arbitration in accordance with
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association by a single arbitrator selected in accordance with said
rules; provided however, that as it may be impossible to assess the damages
caused by violation of this Agreement or any of its terms, the parties agree
upon the threatened or actual violation of this Agreement or any of its terms
the aggrieved party will have the right to obtain injunctive relief from a
court, without bond and without prejudice to any other rights and remedies for a
breach or threatened breach of this Agreement. The location for the arbitration
will be the Washington, D.C. metropolitan area. Any award made by such panel
will be final, binding and conclusive on the parties for all purposes, and
judgment upon the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof. The arbitrators’ fees and expenses and all
administrative fees and expenses associated with the filing of the arbitration
will be borne by the Company; provided however, that at Executive’s option,
Executive may voluntarily pay up to one-half the costs and fees. The parties
acknowledge and agree that their obligations to arbitrate under this Section
survive the termination of this Agreement and continue after the termination of
the employment relationship between Executive and the Company. The parties each
further agree that the arbitration provisions of this Agreement will provide
each party with its exclusive remedy, and each party expressly waives any right
it might have to seek redress in any other forum, except as otherwise expressly
provided in this Agreement. By election arbitration as the means for final
settlement of all claims (other than the Excluded Claims), the parties hereby
waive their respective rights to, and agree not to, sue each other in any action
in a Federal, State or local court with respect to such claims, but may seek to
enforce in court an arbitration award rendered pursuant to this Agreement. The
parties specifically agree to waive their respective rights to a trial by jury,
and further agree that no demand, request or motion will be made for trial by
jury.
 
 
13

--------------------------------------------------------------------------------

 
 
10.5 Surviving Clauses. Sections 2.6(c), 3, 5, 5, 6, 7, 8 and 9 (including the
definitions of any defined terms referenced therein) will survive any
termination or expiration of this Agreement.
 
10.6 Severability. In the event that a court finds this Agreement, or any of its
restrictions, to be ambiguous, unenforceable, or invalid, the parties agree that
the court will read the Agreement as a whole and interpret the restriction(s) at
issue to be enforceable and valid to the maximum extent allowed by law. If the
court declines to enforce this Agreement in the manner provided in this Section
10.6, Executive and the Company agree that this Agreement will be automatically
modified to provide the Company with the maximum protection of its business
interests allowed by law and Executive agrees to be bound by this Agreement as
modified. In case any one or more of the provisions, subsections, or sentences
contained in this Agreement will, for any reason, be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect the other provisions of this Agreement, and this Agreement will
be construed as if such invalid, illegal or unenforceable provision had never
been contained herein.
 
10.7 Waiver. If either party should waive any breach of any provisions of this
Agreement or fail to enforce performance by the other party, he or it will not
thereby be deemed to have waived any preceding or succeeding breach or
performance of the same or any other provision of this Agreement. Any such
waiver will be effective only if made in writing and signed by the Party waiving
such breach or performance.
 
10.8 Complete Agreement; Amendment. This Agreement and its Exhibits, constitute
the entire agreement between Executive and the Company and it is the complete,
final, and exclusive embodiment of their agreement with regard to this subject
matter. This Agreement replaces all previous agreements regarding the service
relationship of Executive with the Company. It is entered into without reliance
on any promise or representation other than those expressly contained herein.
This Agreement cannot be modified or amended except in a writing signed by an
authorized representative of the Company and Executive.
 
10.9 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.
 
10.10 Assignment; Assumption by Successor; Non-transferability of Interest.
 
(a) The Company may assign this Agreement, without the consent of Executive, to
any business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly, acquires all or substantially all of the assets or
business of the Company. The Company will require any successor (whether direct
or indirect, by purchase, merger or otherwise) to all or substantially all of
the business or assets of the Company expressly to assume and to agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place;
provided, however, that no such assumption will relieve the Company of its
obligations hereunder. As used in this Agreement, the “Company” will mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law or otherwise.
 
 
14

--------------------------------------------------------------------------------

 
 
(b) None of the rights of Executive to receive any form of compensation payable
pursuant to this Agreement will be assignable or transferable except through a
testamentary disposition or by the laws of descent and distribution upon the
death of Executive. Any attempted assignment, transfer, conveyance, or other
disposition (other than as aforesaid) of any interest in the rights of Executive
to receive any form of compensation to be made by the Company pursuant to this
Agreement will be void.
 
10.11 Headings. The headings of the sections hereof are inserted for convenience
only and will not be deemed to constitute a part hereof nor to affect the
meaning thereof.
 
10.12 Construction. The language in all parts of this Agreement will in all
cases be construed simply, according to its fair meaning, and not strictly for
or against any of the parties hereto. Without limitation, there will be no
presumption against any party on the ground that such party was responsible for
drafting this Agreement or any part thereof.
 
10.13 Choice of Law. All questions concerning the construction, validity,
interpretation of this Agreement will be governed by the laws of the State of
Maryland as applicable to contracts made and wholly performed within the State
of Maryland by residents of that State.
 
In Witness Whereof, the parties have executed this Agreement on the day and year
first above written.
 
Micromet, Inc.


/s/ Christian Itin
 
Name: Christian Itin
 
Title: President and CEO
     
/s/ Barclay Phillips
 
Barclay Phillips
 

 
 
15

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Micromet, Inc.
 
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT


In consideration of my employment or continued employment by Micromet, Inc., its
subsidiaries, parents, affiliates, successors and assigns (together, the
“Company”) and the compensation now and hereafter paid to me, I hereby enter
into this Proprietary Information and Inventions Agreement (the “Agreement”) and
agree as follows:


1. Nondisclosure.
 
1.1 Recognition of the Company's Rights; Nondisclosure. I understand and
acknowledge that my employment by the Company creates a relationship of
confidence and trust with respect to the Company’s Proprietary Information
(defined below) and that the Company has a protectable interest therein. At all
times during my employment and thereafter, I will hold in strictest confidence
and will not disclose, use, lecture upon or publish any of the Company's
Proprietary Information, except as such disclosure, use or publication may be
required in connection with my work for the Company, or unless an officer of the
Company expressly authorizes such in writing. I will obtain the Company's
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at the Company and/or
incorporates any Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information will be the sole property of the Company and its
assigns. I will take all reasonable precautions to prevent the inadvertent or
accidental disclosure of Proprietary Information.
 
1.2  Proprietary Information. The term “Proprietary Information” will mean any
and all confidential and/or proprietary knowledge, data or information of the
Company, its affiliates, parents and subsidiaries, whether having existed, now
existing, or to be developed during my employment. By way of illustration but
not limitation, “Proprietary Information” includes (a)  the identity, structure,
chemical formula and composition of any materials in research or development by
the Company; procedures and formulations for producing or manufacturing any such
materials; all information relating to preclinical and clinical studies and the
results thereof; regulatory documentation and/or submissions and information
relating to the regulatory status of any such materials; any data, reports,
analyses, techniques, processes, technical information, ideas, know-how, trade
secrets, patents, patent applications or inventions and any other proprietary
technology and all Proprietary Rights therein (hereinafter collectively referred
to as “Inventions”); (b) information regarding research, development, ongoing or
potential projects, grants, grant proposals, new products, marketing and
selling, business plans, budgets and unpublished financial statements, licenses,
prices and costs, margins, discounts, credit terms, pricing and billing
policies, quoting procedures, methods of obtaining business, forecasts, future
plans and potential strategies, financial projections and business strategies,
operational plans, financing and capital-raising plans, activities and
agreements, internal services and operational manuals, methods of conducting
Company business, suppliers and supplier information, and purchasing; (c)
information regarding customers and potential customers of the Company,
including customer lists, names, representatives, their needs or desires with
respect to the types of products or services offered by the Company, proposals,
bids, contracts and their contents and parties, the type and quantity of
products and services provided or sought to be provided to customers and
potential customers of the Company and other non-public information relating to
customers and potential customers; (d) information regarding any of the
Company’s business partners and their services, including names;
representatives, proposals, bids, contracts and their contents and parties, the
type and quantity of products and services received by the Company, and other
non-public information relating to business partners; (e) information regarding
personnel, employee lists, compensation, and employee skills; and (f) any other
non-public information which a competitor of the Company could use to the
competitive disadvantage of the Company. Notwithstanding the foregoing, it is
understood that, at all such times, I am free to use information which is
generally known in the trade or industry through no breach of this agreement or
other act or omission by me, and I am free to discuss the terms and conditions
of my employment with others to the extent permitted by law.
 
 
A-1.

--------------------------------------------------------------------------------

 
 
1.3 Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties their confidential
and/or proprietary knowledge, data, or information (“Third Party Information”).
During my employment and thereafter, I will hold Third Party Information in the
strictest confidence and will not disclose to anyone (other than the Company
personnel who need to know such information in connection with their work for
the Company) or use, except in connection with my work for the Company, Third
Party Information unless expressly authorized by an officer of the Company in
writing.
 
1.4 Term of Nondisclosure Restrictions. I understand that Proprietary
Information and Third Party Information is never to be used or disclosed by me,
as provided in this Section 1. If, however, a court decides that this Section 1
or any of its provisions is unenforceable for lack of reasonable temporal
limitation and the Agreement or its restriction(s) cannot otherwise be enforced,
I agree and the Company agrees that the two (2) year period after the date my
employment ends will be the temporal limitation relevant to the contested
restriction, provided, however, that this sentence will not apply to trade
secrets protected without temporal limitation under applicable law.
 
1.5 No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person.
 
2. Assignment of Inventions.
 
2.1 Proprietary Rights. The term “Proprietary Rights” will mean all trade
secrets, patents, copyrights, trade marks, mask works and other intellectual
property rights throughout the world.
 
2.2 Prior Inventions. Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement. To preclude any possible uncertainty, I have set
forth on Exhibit A (Previous Inventions) attached hereto a complete list of all
Inventions that I have, alone or jointly with others, conceived, developed or
reduced to practice or caused to be conceived, developed or reduced to practice
prior to the commencement of my employment with the Company, that I consider to
be my property or the property of third parties, and that I wish to have
excluded from the scope of this Agreement (collectively referred to as “Prior
Inventions”). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit A but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. A
space is provided on Exhibit A for such purpose. If no such disclosure is
attached, I represent that there are no Prior Inventions. If, in the course of
my employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and will have a
nonexclusive, royalty-free, irrevocable, perpetual, fully-paid, worldwide
license (with rights to sublicense through multiple tiers of sublicensees) to
make, have made, modify, make derivative works of, publicly perform, publicly
perform, use, sell, import, and exercise any and all present and future rights
in such Prior Invention. Notwithstanding the foregoing, I agree that I will not
incorporate, or permit to be incorporated, Prior Inventions in any Company
Inventions without the Company's prior written consent.
 
2.3 Assignment of Inventions. Subject to Subsections 2.4 and 2.6, I hereby
assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company. Inventions assigned
to the Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as “Company Inventions.”
 
2.4 Unassigned or Nonassignable Inventions. I recognize that this Agreement will
not be deemed to require assignment of any Invention that I developed entirely
on my own time without using the Company’s equipment, supplies, facilities,
trade secrets, or Proprietary Information, except for those Inventions that
either (i) relate to the Company’s actual or anticipated business, research or
development, or (ii) result from or are connected with work performed by me for
the Company. In addition, this Agreement does not apply to any Invention which
qualifies fully for protection from assignment to the Company under any
specifically applicable state law, regulation, rule, or public policy (“Specific
Inventions Law”).
 
 
A-2.

--------------------------------------------------------------------------------

 
 
2.5 Obligation to Keep Company Informed. During the period of my employment and
for six (6) months after termination of my employment with the Company, I will
promptly disclose to the Company fully and in writing all Inventions authored,
conceived or reduced to practice by me, either alone or jointly with others. In
addition, I will promptly disclose to the Company all patent applications filed
by me or on my behalf within a year after termination of employment. At the time
of each such disclosure, I will advise the Company in writing of any Inventions
that I believe fully qualify for protection under the provisions of a Specific
Inventions Law; and I will at that time provide to the Company in writing all
evidence necessary to substantiate that belief. The Company will keep in
confidence and will not use for any purpose or disclose to third parties without
my consent any confidential information disclosed in writing to the Company
pursuant to this Agreement relating to Inventions that qualify fully for
protection under a Specific Inventions Law. I will preserve the confidentiality
of any Invention that does not fully qualify for protection under a Specific
Inventions Law.
 
2.6 Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular the Company Invention to a third party,
including without limitation the United States, as directed by the Company.
 
2.7 Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are “works made for hire,” pursuant to
United States Copyright Act (17 U.S.C., Section 101).
 
2.8 Enforcement of Proprietary Rights. I will assist the Company in every proper
way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to the Company Inventions in any and all countries.
To that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee. My obligation to assist the Company with respect to
Proprietary Rights relating to such the Company Inventions in any and all
countries will continue beyond the termination of my employment, but the Company
will compensate me at a reasonable rate after my termination for the time
actually spent by me at the Company's request on such assistance.
 
In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.
 
3. Records. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information developed by me and all Inventions
made by me during the period of my employment at the Company, which records will
be available to and remain the sole property of the Company at all times.
 
4. Duty Of Loyalty During Employment. I agree that during the period of my
employment by the Company I will not, without the Company's express written
consent, directly or indirectly engage in any employment or business activity
which is directly or indirectly competitive with, or would otherwise conflict
with, my employment by the Company.
 
5. Reasonableness Of Restrictions.
 
5.1 I agree that I have read this entire Agreement and understand it. I agree
that this Agreement does not prevent me from earning a living or pursuing my
career. I agree that the restrictions contained in this Agreement are
reasonable, proper, and necessitated by the Company’s legitimate business
interests. I represent and agree that I am entering into this Agreement freely
and with knowledge of its contents with the intent to be bound by the Agreement
and the restrictions contained in it.
 
 
A-3.

--------------------------------------------------------------------------------

 
 
5.2 In the event that a court finds this Agreement, or any of its restrictions,
to be ambiguous, unenforceable, or invalid, I and the Company agree that the
court will read the Agreement as a whole and interpret the restriction(s) at
issue to be enforceable and valid to the maximum extent allowed by law.
 
5.3 If the court declines to enforce this Agreement in the manner provided in
subsection 5.2, I and the Company agree that this Agreement will be
automatically modified to provide the Company with the maximum protection of its
business interests allowed by law and I agree to be bound by this Agreement as
modified.
 
6. No Conflicting Agreement or Obligation. I represent that my performance of
all the terms of this Agreement and as an employee of the Company does not and
will not breach any agreement to keep in confidence information acquired by me
in confidence or in trust prior to my employment by the Company. I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict herewith.
 
7. Return of the Company Property. When I leave the employ of the Company, I
will deliver to the Company any and all drawings, notes, memoranda,
specifications, devices, formulas, and documents, together with all copies
thereof, and any other material containing or disclosing any Company Inventions,
Third Party Information or Proprietary Information of the Company. I further
agree that any property situated on the Company's premises and owned by the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by the Company personnel at any time with or
without notice. Prior to leaving, I will cooperate with the Company in
completing and signing the Company's termination statement if requested to do so
by the Company.
 
8. Notices. Any notices required or permitted hereunder will be given to the
appropriate party at the address specified below or at such other address as the
party will specify in writing. Such notice will be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three (3) days after the date of mailing.
 
9. Notification of New Employer. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.
 
10. General Provisions
 
10.1 Governing Law. All questions concerning the construction, validity,
interpretation of this Agreement will be governed by and construed according to
the laws of the State of Maryland as applicable to contracts made and wholly
performed within the State of Maryland by residents of the State of Maryland. I
hereby expressly consent to the personal jurisdiction and venue of the state and
federal courts located in Montgomery County, Maryland for any lawsuit filed
there against me by Company arising from or related to this Agreement.
 
10.2 Severability. In case any one or more of the provisions, subsections, or
sentences contained in this Agreement will, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect the other provisions of this Agreement, and
this Agreement will be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. If moreover, any one or more of the
provisions contained in this Agreement will for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, it
will be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it will then appear.
 
10.3 Successors and Assigns. This Agreement is for my benefit and the benefit of
the Company, its successors, assigns, parent corporations, subsidiaries,
affiliates, and purchasers, and will be binding upon my heirs, executors,
administrators and other legal representatives.
 
10.4 Survival. The provisions of this Agreement will survive the termination of
my employment, regardless of the reason, and the assignment of this Agreement by
the Company to any successor in interest or other assignee.
 
10.5 Employment Status. I agree and understand that nothing in this Agreement
will change my employment status or confer any right with respect to
continuation of employment by the Company, nor will it interfere in any way with
my right or the Company's right to terminate my employment at any time, with or
without cause or advance notice.
 
 
A-4.

--------------------------------------------------------------------------------

 
 
10.6 Waiver. No waiver by the Company of any breach of this Agreement will be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement will be construed as a waiver of any other right. The
Company will not be required to give notice to enforce strict adherence to all
terms of this Agreement.
 
10.7 Advice of Counsel. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE
HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE
READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT WILL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.
 
10.8 Entire Agreement. The obligations pursuant to Sections 1 and 2 (except
Subsection 2.7) of this Agreement will apply to any time during which I was
previously engaged, or am in the future engaged, by the Company as a consultant
if no other agreement governs nondisclosure and assignment of inventions during
such period. This Agreement is the final, complete and exclusive agreement of
the parties with respect to the subject matter hereof and supersedes and merges
all prior discussions between us. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the party to be charged. Any subsequent change
or changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.
 
I have read this agreement carefully and understand its terms. I have completely
filled out Exhibit A to this Agreement.


Dated: August 30, 2008
     
/s/ Barclay Phillips
 
Name: Barclay Phillips
     
Accepted and Agreed To:
     
Micromet, inc.
     
By: 
/s/ Christian Itin  
Name: Christian Itin
 
Title: President & CEO
 

 
 
A-5.

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Previous Inventions


TO:
Micromet, Inc.
       
FROM:
         
DATE:
   

 
SUBJECT: Previous Inventions
 
1. Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
[Company] (the “Company”) that have been made or conceived or first reduced to
practice by me alone or jointly with others prior to my engagement by the
Company:


¨
No inventions or improvements.
   
¨
See below:
                       

 
¨
Additional sheets attached.

 
2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies):



   
Invention or Improvement
 
Party(ies)
 
Relationship
             
1.
                         
2.
                         
3.
  
 
  
 
  
 

 

¨
Additional sheets attached.

 
 
A-6.

--------------------------------------------------------------------------------

 
 
Exhibit B
 
RELEASE AGREEMENT


This Release of Claims (Release”) is made as of _________________ by and between
Barclay Phillips (“Executive”) and Micromet, Inc. (the “Company”) (together, the
“Parties”).


1. In consideration for Executive’s execution of this Release, the Company will
provide the following Severance Benefits: [itemize benefits].
 
2. Executive hereby releases, acquits and forever discharges the Company, its
parents and subsidiaries, and their officers, directors, agents, servants,
employees, stockholders, successors, assigns and affiliates, of and from any and
all claims, liabilities, demands, causes of action, costs, expenses, attorneys
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, which were known or through reasonable diligence should
have been known, arising out of or in any way related to Releases, events, acts
or conduct at any time prior to the date Executive executes this Settlement
Release, including, but not limited to: all such claims and demands directly or
indirectly arising out of or in any way connected with Executive’s employment
with the Company, including but not limited to, claims of intentional and
negligent infliction of emotional distress, any and all tort claims for personal
injury, claims or demands related to salary, bonuses, commissions, stock, stock
options, or any other ownership interests in the Company, PTO pay, fringe
benefits, expense reimbursements, severance pay, or any other form of
compensation; claims pursuant to any federal, state or local law or cause of
action including, but not limited to, any and all claims and causes of action
that the Company, its parents and subsidiaries, and its and their respective
officers, directors, agents, servants, employees, attorneys, shareholders,
successors, assigns or affiliates:
 

 
·
has violated its personnel policies, handbooks, contracts of employment, or
covenants of good faith and fair dealing;

 

 
·
has discriminated against him on the basis of age, race, color, sex (including
sexual harassment), national origin, ancestry, disability, religion, sexual
orientation, marital status, parental status, source of income, entitlement to
benefits, any union activities or other protected category in violation of any
local, state or federal law, constitution, ordinance, or regulation, including
but not limited to: Title VII of the Civil Rights Act of 1964, as amended; 42
U.S.C. § 1981, as amended; the Equal Pay Act; the Americans With Disabilities
Act; the Family and Medical Leave Act; the Employee Retirement Income Security
Act; Section 510; and the National Labor Relations Act;

 

 
·
has violated any statute, public policy or common law (including but not limited
to claims for retaliatory discharge; negligent hiring, retention or supervision;
defamation; intentional or negligent infliction of emotional distress and/or
mental anguish; intentional interference with contract; negligence; detrimental
reliance; loss of consortium to him or any member of his/her family and/or
promissory estoppel).

 
 
 

--------------------------------------------------------------------------------

 
 
Excluded from this Release are any claims which cannot be waived by law.
Executive is waiving, however, his/her right to any monetary recovery should any
governmental agency or entity, such as the EEOC or the DOL, pursue any claims on
his/her behalf. Executive acknowledges that he is knowingly and voluntarily
waiving and releasing any rights he may have under the ADEA, as amended.
Executive also acknowledges that (i) the consideration given to his/her in
exchange for the waiver and release in this Release is in addition to anything
of value to which he was already entitled, and (ii) that he/she has been paid
for all time worked, have received all the leave, leaves of absence and leave
benefits and protections for which he/she is eligible, and have not suffered any
on-the-job injury for which he/she has not already filed a claim. Executive
further acknowledges that he has been advised by this writing that: (a) his
waiver and release do not apply to any rights or claims that may arise after the
execution date of this Release; (b) he has been advised hereby that he/she has
the right to consult with an attorney prior to executing this Release; (c) he
has twenty-one (21) days to consider this Release (although Executive may choose
to voluntarily execute this Release earlier and if he/she does he/she will sign
the Consideration Period waiver below); (d) he has seven (7) days following his
execution of this Release to revoke the Release; and (e) this Release will not
be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after Executive executes this Release.
 
3. On or before the last day of Executive’s employment, Executive agrees to
return to the Company all Company documents (and all copies thereof) and other
Company property that Executive has had in his/her possession at any time,
including, but not limited to, Company files, notes, drawings, records, business
plans and forecasts, financial information, specifications, computer-recorded
information, tangible property (including, but not limited to, computers),
credit cards, entry cards, identification badges and keys; and, any materials of
any kind that contain or embody any proprietary or confidential information of
the Company (and all reproductions thereof). Executive will coordinate the
return of Company property with [name/title].
 
4. Executive further agrees that both during and after Executive’s employment
Executive acknowledges his/her continuing obligations under his/her Proprietary
Information, Inventions and Non-Competition Agreement not to use or disclose any
confidential or proprietary information of the Company and to refrain from
certain solicitation and competitive activities.
 
5. It is understood that Executive will hold the provisions of this Release in
strictest confidence and will not publicize or disclose it in any manner
whatsoever; provided, however, that: (a) Executive may disclose this Release to
his immediate family; (b) Executive may disclose this Release in confidence to
his/her attorney, accountant, auditor, tax preparer, and financial advisor; and
(c) Executive may disclose this Release insofar as such disclosure may be
required by law.
 
6. Executive agrees not to disparage the Company, and the Company’s attorneys,
directors, managers, partners, employees, agents and affiliates, in any manner
likely to be harmful to them or their business, business reputation or personal
reputation; provided that Executive may respond accurately and fully to any
question, inquiry or request for information when required by legal process.
 
7. This Release does not constitute an admission by the Company of any wrongful
action or violation of any federal, state, or local statute, or common law
rights, including those relating to the provisions of any law or statute
concerning employment actions, or of any other possible or claimed violation of
law or rights.
 
 
 

--------------------------------------------------------------------------------

 
 
8. Executive agrees that upon any breach of this Release Executive will forfeit
all benefits paid or owing to Executive by virtue of his execution of this
Release. Executive further acknowledges that it may be impossible to assess the
damages caused by violation of the terms of paragraphs 3, 4, 5 and 6 of this
Release and further agree that any threatened or actual violation or breach of
those paragraphs of this Release will constitute immediate and irreparable
injury to the Company. Executive therefore agrees that any such breach of this
Release is a material breach of this Release, and, in addition to any and all
other damages and remedies available to the Company upon Executive’s breach of
this Release, the Company will be entitled to an injunction to prevent Executive
from violating or breaching this Release. Executive agrees that if the Company
is successful in whole or part in any legal or equitable action against
Executive under this Release, Executive agree to pay all of the costs, including
reasonable attorney’s fees, incurred by the Company in enforcing the terms of
this Release.
 
9. This Release constitutes the complete, final and exclusive embodiment of the
entire Release between the Parties with regard to this subject matter. It is
entered into without reliance on any promise or representation, written or oral,
other than those expressly contained herein, and it supersedes any other such
promises, warranties or representations. This Release may not be modified or
amended except in a writing signed by both Executive and a duly authorized
officer of the Company. This Release will bind the heirs, personal
representatives, successors and assigns of the Parties, and inure to the benefit
of the Parties, their heirs, successors and assigns. If any provision of this
Release is determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Release and the
provision in question will be modified by the court so as to be rendered
enforceable. This Release will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the State of Maryland as
applied to contracts made and to be performed entirely within Maryland.
 
In Witness Whereof, the Parties have duly authorized and caused this Agreement
to be executed as follows:


Micromet, Inc.
 
Barclay Phillips, an Individual
       
By:
       
Name
     
Title
   
Date: 
 
  
Date:

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C
 
DEATH BENEFITS RECIPIENTS



Primary Beneficiary:
 
Amount of Payment pursuant to Section 7.5
     
[__________]
 
[___]%
     
Secondary Beneficiary (if Primary Beneficiary pre-deceased):
   
[__________]
 
[___]%
     
[__________]
 
[___]%

 
 
-i-

--------------------------------------------------------------------------------

 
 
Exhibit D
 
RELOCATION BENEFITS

 
In order to facilitate Executive’s and his family’s relocation from his current
domicile to the area of the Company’s headquarter offices in Bethesda (the
“Capital Region”), the Company will:
 
(a) pay all of Executive’s reasonable expenses for the relocation of Executive
and his household to the area of the Capital Region, including two house hunting
trips by Executive and his spouse;
 
(b) reimburse Executive’s transaction costs with respect to the sale of his
current home in the amount of up to 6% (grossed up for any applicable tax
withholding and payroll deductions) of the sales price of such home;
 
(c) reimburse up to US$10,000 (net of any applicable tax withholding and payroll
deductions) of Executive’s closing costs incurred in connection with the
purchase of a new home in the Capital Region (excluding such costs resulting
from the payment of “points” to reduce the mortgage interest rate);
 
(d) reimburse Executive for the cost of renting a temporary apartment in the
Capital Region for a period ending on the earlier to occur of thirty (30) days
after the closing of the purchase of Executive’s new home in the Capital Region,
and (ii) June 30, 2009, and a maximum amount of up to US$15,000 (grossed up for
any applicable tax withholding and payroll deductions);
 
(e) if the sale of Executive’s current home occurs after the purchase of
Executive’s new home in the Capital Region, the Company will reimburse the
mortgage payments for Executive’s current home during the period starting on the
date on which it is first offered for sale and ending on the date of closing of
the sale; provided that such reimbursement a maximum amount of up to US$30,000
(grossed up for any applicable tax withholding and payroll deductions) and will
end no later than June 30, 2009; and provided further that Executive will use
good faith efforts to effect the sale as soon as practicable.
 
(f) Reimburse Executive for the cost of renting or leasing a car in the Capital
Region until such time as Executive and his family have relocated to said
region; provided that such reimbursement will not to exceed US$300 per month,
and will end no later than June 30, 2009;
 
(g) Reimburse Executive for the cost of flights between Chicago and the DC
capital region until such time as Executive and his family have relocated to
said region; provided that such reimbursement will not to exceed $4,500 in
total, and will end no later than June 30, 2009;
 
 
-i-

--------------------------------------------------------------------------------

 
 